Citation Nr: 1621925	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  03-05 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic liver disorder, to include hepatitis. 

2.  Entitlement to service connection for bilateral hearing loss.
 
3.  Entitlement to service connection for tinnitus. 
 
4.  Entitlement to service connection for a disability characterized by insomnia, to include as secondary to a service-connected bilateral hip disability.

5.  Entitlement to service connection for a bilateral eye disability, claimed as "dry eyes" and/or decreased vision.

6.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected bilateral hip disability.
 
7.  Entitlement to a rating higher than 20 percent for a right shoulder disability (tendinitis with capsulitis).
8.  Entitlement to a rating higher than 10 percent for a right leg disability (varicose veins).
 
9.  Entitlement to a rating higher than 10 percent for a left leg disability (varicose veins).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from July 1954 to June 1958, from August 1958 to July 1959, and from July 1962 to July 1978.

These matters are on appeal from a rating decision issued in June 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  Jurisdiction later transferred to the RO in Pittsburgh, Pennsylvania.

In May 2005 and November 2009, these matters were remanded by the Board for further development and are now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher rating for right shoulder and bilateral leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Giving him the benefit of the doubt, the Veteran has a liver disorder, currently diagnosed as hepatitis B, bilateral hearing loss, tinnitus, and insomnia that are etiologically related to his active duty service.

2.  The Veteran does not have bilateral eye or bilateral knee disabilities that are related to active duty service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed bilateral eye and bilateral knee disabilities and his active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a chronic liver disorder, bilateral hearing loss, tinnitus, and insomnia, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  Bilateral eye and bilateral knee disabilities were not incurred in or aggravated by service, and may not be presumed related to service, nor is his bilateral knee disability proximately due to or the result of his service-connected bilateral hip disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2015); see also 38 C.F.R. § 4.9 (2015); Beno v. Principi, 3 Vet. App. 439 (1992). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  Based on the law discussed, the term "eye disability" is not intended to include refractive error of the eyes.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Liver disorder, hearing loss, tinnitus, and insomnia

The Veteran contends that he has a liver disorder, diagnosed as hepatitis B, hearing loss, and tinnitus that are related to his service.  He contends that his insomnia is related to his service-connected bilateral hip disability.

The service treatment records (STRs) are void of diagnoses of a liver disorder, hearing loss, or tinnitus, but include a March 1978 retirement examination indicates a diagnosis of insomnia secondary to bilateral hip and right shoulder pain.  These records also reflect complaints of fatigue.

With regard to the liver disorder, the Veteran contends that he likely contracted hepatitis B during service as a hospital technician during which he handled contaminated material and was required to disinfect and sterilize medical goods and equipment.  

The service personnel records indicate military occupational specialties of medical corps man and operating room specialist, supporting this claim.
 
In December 2015 a VA examining physician reviewed the claims file and completed a Disability Benefits Questionnaire using the Acceptable Clinical Evidence (ACE) process and opined that it is less likely than not that a chronic liver disorder was related to the Veteran's service.  A review of the medical records indicated at a positive hepatitis B serology and indicates that he served as a medic during service with the risk of exposure to bodily fluids.  However, she opined that there is no medical evidence to support the claim that his liver disorder condition was incurred in service.  Therefore, based on a review of the medical records and without resorting to mere speculation, the examining physician opined that his liver disorder is less likely than not incurred in or caused by service.

With regard to hearing loss and tinnitus, he claims that he was exposed to loud noise (acoustic trauma) during service.  While he does not contend that he was in combat, he does allege that he was exposed to enemy fire and rocket attacks during service as a medic in Vietnam.  See, April 2012 statement.

VA treatment records include a March 2001 report which reflects a history of tinnitus since 1968.  A March 2003 VA audiological evaluation reflects a diagnosis of tinnitus since 1969 and a history of military noise exposure.  An April 2001 report indicates a diagnosis of mild to moderate bilateral sensorineural hearing loss.  

On June 2009 VA examination, the examining audiologist noted that the Veteran was exposed to intense noise during marksmanship training and during service in Vietnam from 1968 to1969 was exposed to intense noise of explosions, heavy guns, and small arms.  He complained of a hearing disorder since his service with hissing sounds in both ears.  The examining audiologist opined that his hearing curve was very untypical of purely noise-induced hearing damage.  In particular, the hearing reduction in the low frequency range should be not be viewed as a noise-induced inner ear disorder.  The examining audiologist also noted that the Veteran's age suggested the presence of secondary degenerative hearing damage.  For this reason, only part of the inner ear damage could be attributed to noise-exposure during service.

With regard to insomnia, the Veteran contends that he has insomnia that is related to his service-connected bilateral hip disability.

Post-service, private treatment records include a July 2005 medical report from the Veteran's treating physician which reflects a diagnosis of insomnia.  On June 2009 VA examination insomnia was diagnosed.

In December 2015 a VA physician reviewed the claims file and completed a Disability Benefits Questionnaire using the ACE process and opined that insomnia was less likely as not related to service based, in part, on the rationale that insomnia is a symptom and that no treatment for, or a diagnosis of, insomnia was made in the STRs, acknowledging his in-service complaint of insomnia.  The examining physician also stated that the post-service medical records were silent for a diagnosis of or treatment for insomnia.  Based on the evidence of record and without resorting to mere speculation, the examining physician concluded that there is no medical evidence to support the claim that his claimed insomnia is caused by, secondary to, or aggravated by his service-connected hip disability.

However, as there are post-service diagnoses of and treatment for insomnia, this opinion is based on an inaccurate factual premise, and therefore carries little probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Board finds that these claims must be granted.

In light of the Veteran's service as a medic and light vehicle driver, the STRs and post-service treatment records, and the VA medical opinions, and resolving all doubt in favor of the Veteran, the Board finds that service connection for a liver disorder, diagnosed as hepatitis B; hearing loss; and tinnitus, on a direct basis and service connection for insomnia on a secondary basis, is warranted.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

The nature and extent of these disabilities caused by service is not currently before the Board.

Bilateral eye and knee disabilities

The Veteran contends that he has a bilateral eye disability that is related to his service and a bilateral knee disability that is related to his service-connected bilateral hip disability.

The STRs are void of findings, complaints, symptoms, or diagnoses of any bilateral knee disability.  However, they do reflect treatment for various eye problems, including esotropia, myopia, and amblyopia, described on at least one occasion as of "questionable etiology." Also noted were problems with burning and tearing of the Veteran's eyes, in conjunction with fatigue.  Since the time of his discharge from service, he has continued to experience various eye-related difficulties.  

With regard to the bilateral eye disability, private treatment records include a February 2006 report which reflects diagnoses of bilateral hyperopia, retinal and choroidal vascular sclerosis, presbyopia, and dry eyes; right eye astigmatism and retinal bleeds; and left eye amblyopia and detachment of the posterior vitreous body.  An undated report reflects a history of progressive reduction of the vision in both eyes since 2008 with distortion of the sight and discomfort with reading and driving.  Itching in both eyes was related to seasonal allergies.  The treating physician concluded that the Veteran had a progressive cataract with major impairment of vision, bilaterally.

Records from Landstuhl Regional Medical Center include a September 2011 report which indicates diagnoses of refractive error-hypermetropia, presbyopia, and dry eye syndrome.

Pursuant to the Board's remands for an opinion as to whether the Veteran had a chronic eye disorder which is not congenital and/or developmental in nature, that was related to his service, on June 2009 VA examination an ophthalmologic examination revealed a progressive cataract with major impairment of vision on the right and left eye.  

Pursuant to the Board's remand, in November 2015 a VA physician reviewed the claims file and completed a Disability Benefits Questionnaire using the ACE process and opined that the claimed eye disability was less likely than not incurred in or caused by service based, in part on review of the claims file.  The examining physician noted that the only "chronic eye disorders" diagnosed during service were macular pigmentary disturbances in March 1970 and bilateral refractive error and congenital amblyopia of the left eye in February 1965, March 1965, December 1971, August 1973, March 1976, and 1978.  The examining physician indicated that there was no mention of a chronic eye disorder on September 2012 examination.  

The examining ophthalmologist opined that there is no ocular/visual evidence (other than refractive or congenital conditions) in these documents of any "chronic eye disorder" condition which would impact this Veteran at present save those errors of refraction and amblyopia of the left eye and no chronic eye disorder that is the result of service.

In this regard, congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.

With regard to the bilateral knee disability, post-service private treatment records include a December 2001 diagnosis of onset of osteoarthritis of the knees.  A March 2002 report indicates a diagnosis of initial retropatellar arthrosis, bilaterally.  A February 2009 report from Landstuhl Regional Medical Center reflects a diagnosis of osteoarthritis of multiple sites.

Pursuant to the Board's May 2005 remand, concerning whether the Veteran's bilateral knee disability was related to his service or to his service-connected bilateral knee disability, on June 2009 VA examination, the examining physician opined that a direct connection between the service-connected hip complaints and the knee complaints could not be compellingly or unequivocally established.  However, the examining physician failed to address whether the claimed knee disability was the result of service.  Moreover, the examining physician failed to opine as to whether it was at least as likely as not that the service-connected arthritis of the hips caused or aggravated the bilateral knee disability. 

Pursuant to the Board's November 2009 remand for a supplemental VA medical opinion, in December 2015 a VA examining nurse practitioner reviewed the claims file and completed a Disability Benefits Questionnaire using the ACE process was obtained.  She opined that the bilateral knee disability is less likely than not incurred in or caused by his service or proximately due to or the result of his service-connected bilateral hip disability based on the rationale that the Veteran's retirement examination was silent for a bilateral knee disability including ligament injury or arthritis.  Post-service, degenerative arthritis of the knees was diagnosed years after his service (in the 2000s) and is a disease which occurs most commonly with age.  It affects each joint separately and is not a systemic disease.  Moreover, a 2012 MRI of the left knee documented a complex horizontal longitudinal tear of the posterior horn and posterior body of the medial meniscus and ligament changes likely suggesting prior trauma.  

The Board finds that the claims must be denied.

With regard to the bilateral eye disability, the STRs include diagnoses of, and treatment for, bilateral eye disabilities.  However, the November 2015 VA ophthalmologist indicated that the in-service diagnoses of esotropia, myopia, and amblyopia are refractive or congenital conditions for which, as previously stated, are not disabilities for which service connection can be granted.  Moreover, there is no competent medical evidence to show that the Veteran has a currently diagnosed bilateral eye disability that is related to his service.

To the extent that the STRs suggest that he experienced burning and tearing of the eyes related to insomnia (which is now service-connected), the record reflects that his burning and tearing of the eyes is related to seasonal allergies and importantly there is no competent medical opinion of record which relates the Veteran's bilateral eye disability to any service-connected disability.  Nor does the evidence show that a service-connected disability caused or aggravated his bilateral eye disability.  Accordingly, service connection for a bilateral eye disability on a secondary basis is not warranted.

With regard to the Veteran's claimed bilateral knee disability, the STRs are void of any diagnosed bilateral knee disability.  Moreover, the records do not reflect problems relating to his bilateral knee arthritis until December 2001.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the earliest post-service medical evidence of bilateral knee arthritis is over 23 years after service.  This long period without problems (while, importantly, other problems are indicated) weighs against the claim.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence to that the Veteran has a bilateral knee disability that is related to any service-connected disability.

The Board has taken the contention that the Veteran's claimed disabilities were caused by his service seriously (this was the basis of the Board remands in order to address this medical question).  In this regard, the Board finds that the September 2013 VA examinations and medical opinions provide highly probative evidence against these claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examining physicians and nurse practitioner concluded that the Veteran's bilateral eye and knee disabilities were not related to his service or any service-connected disability.  The examining physicians and nurse practitioner provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of bilateral eye and knee disabilities, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The evidence the Board has reviewed, in detail, only provides evidence suggesting the Veteran's recollection of events are inaccurate. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for bilateral eye and bilateral knee disabilities and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

With regard to the claims for service connection for a chronic liver disorder, bilateral hearing loss, tinnitus, and insomnia, as the Board grants of service connection for these claims constitutes a complete grant of the benefits sought on appeal, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.

With regard to the claims for service connection for bilateral knee and eye disabilities, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Board finds that the examination reports and opinions show the examining physicians and registered nurse considered the evidence of record and the reported history of the Veteran, conducted thorough VA examinations and/or reviews of the claims files using the ACE process, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

In this regard, the Board acknowledges that in the April 2016 Post-Remand Brief the Veteran's representative stated that the May 2012 VA examination was written in German.  However, the record includes a translated copy of the examination report pursuant to the RO's June 2015 request for the same.

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for a chronic liver disorder, diagnosed as hepatitis B, is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.
Service connection for a disorder characterized by insomnia is granted.

Service connection for a bilateral eye disability is denied.

Service connection for a bilateral knee disability, to include as secondary to a service-connected bilateral hip disability, is denied.

REMAND

With regard to the right shoulder and bilateral leg disabilities, as stated by the Veteran's representative in February 2016, the Veteran was most recently examined in 2012, but now contends that his right shoulder and bilateral leg disabilities have worsened.  The most recent treatment records from Landstuhl Regional Medical Center are dated in May 2012.  Therefore, the Veteran's rating claims should be remanded for new VA examinations.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VAOPGCPREC 11-95 (1995).

While on Remand any additional treatment records from Landstuhl Regional Medical Center should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records from Landstuhl Regional Medical Center, including those dated from May 2012 to the present.  All records and/or responses received should be associated with the claims file.
In order to expedite this case, the Veteran is asked to obtain these records herself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his right shoulder and bilateral leg disabilities.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria.

3.  If the examination reports or any other treatment records are transcribed in German, arrange for the translation of these documents to English and upload the translated documents to the Veteran's electronic claims file.  Each translation should be certified.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


